Exhibit 10.1

EXECUTION VERSION

EXHIBIT A

FORM OF

TENDER AND VOTING AGREEMENT

THIS TENDER AND VOTING AGREEMENT (this “Agreement”) is made and entered into as
of March 6, 2012 by and between Nuance Communications, Inc., a Delaware
corporation (“Parent”), Townsend Merger Corporation, a Delaware corporation and
wholly owned subsidiary of Parent (“Merger Sub”), and the undersigned
stockholder (“Stockholder”) of Transcend Services, Inc., a Delaware corporation
(the “Company”).

W I T N E S S E T H:

WHEREAS, Parent, Merger Sub and the Company have entered into an Agreement and
Plan of Merger of even date herewith (as it may be amended from time to time,
the “Merger Agreement”), which provides for, among other things, (i) a tender
offer by Merger Sub (the “Offer”) to acquire all of the outstanding Company
Shares at a price of $29.50 per Company Share net to the holder thereof in cash,
without interest (such amount, or any different amount per Company Share that
may be paid pursuant to the Offer, being hereinafter referred to as the “Offer
Price”), all upon the terms and subject to the conditions set forth in the
Merger Agreement, and (ii) following the consummation of the Offer, the merger
of Merger Sub with and into the Company (the “Merger”) pursuant to which each
Company Share (other than Company Shares owned by the Company, Parent or Merger
Sub or Dissenting Company Shares) that is then outstanding will thereupon be
cancelled and converted into the right to receive cash in an amount equal to the
Offer Price, all upon the terms and subject to the conditions set forth in the
Merger Agreement.

WHEREAS, as of the date hereof, Stockholder is the Beneficial Owner (as defined
below) of Company Shares and Company Options (collectively, the “Company
Securities”), as is indicated on the signature page of this Agreement.

WHEREAS, in consideration of the execution of the Merger Agreement by Parent and
Merger Sub, Stockholder (in Stockholder’s capacity as such) is hereby agreeing
to tender and vote the Shares in accordance with the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements set forth herein, as well
as other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and accepted, and intending to be legally bound hereby,
the parties hereto hereby agree as follows:

1. Certain Definitions. All capitalized terms that are used but not defined
herein shall have the respective meanings ascribed to them in the Merger
Agreement. For all purposes of and under this Agreement, the following terms
shall have the following respective meanings:

(a) “Beneficially Own” or “Beneficial Ownership” with respect to any securities
means having “beneficial ownership” of such securities as determined pursuant to
Rule 13d-3 under the Exchange Act, including pursuant to any Contract. A
“Beneficial Owner” is a Person who Beneficially Owns securities.



--------------------------------------------------------------------------------

(b) “Expiration Date” shall mean the earliest to occur of (i) such date and time
as the Merger Agreement shall have been terminated pursuant to Article IX
thereof or (ii) the Effective Time.

(c) “Shares” shall mean (i) all issued Company Shares Beneficially Owned by
Stockholder as of the date hereof, and (ii) any additional Company Shares that
are issued to Stockholder upon the exercise by Stockholder of Company Options,
or otherwise acquired by Stockholder, during the period from the date of this
Agreement through the Expiration Date.

(d) A Person shall be deemed to have effected a “Transfer” of a Company Security
if such person directly or indirectly (i) sells, pledges, encumbers, assigns,
grants an option with respect to, transfers or disposes of such Company Security
or any interest in such Company Security, or (ii) enters into a Contract
providing for the sale of, pledge of, encumbrance of, assignment of, grant of an
option with respect to, transfer of or disposition of such Company Security or
any interest therein.

2. Transfer of Company Securities.

(a) Transfer Restrictions. From the date hereof until the Expiration Date,
Stockholder shall not Transfer or cause or permit any Transfer of any of the
Company Securities other than to Merger Sub (or Parent on Merger Sub’s behalf)
pursuant to the Offer or the Merger.

(b) Transfer of Voting Rights. From the date hereof until the Expiration Date,
Stockholder shall not (i) deposit, or permit the deposit of, any Shares in a
voting trust, (ii) grant any proxy in respect of the Shares held by Stockholder,
except for any revocable proxy granted by the Stockholder to the Company or the
Company Board in connection with the election of directors or other routine
matters, in each case voted on at the annual meeting of the Company and not in
contravention of the obligations of Stockholder under this Agreement, or
(iii) enter into any voting or similar Contract in contravention of the
obligations of such Stockholder under this Agreement with respect to the voting
of any of the Shares.

3. Agreement to Vote Shares.

(a) Unless otherwise directed in writing by Parent, from the date hereof until
the Expiration Date, at any meeting of the Company Stockholders called, and at
any adjournment or postponement thereof, and on any action or approval by
written consent of the Company Stockholders, Stockholder (in Stockholder’s
capacity as a stockholder) shall, or shall cause the holder of record of such
Shares on any applicable record date to, vote the Shares:

(i) in favor of the adoption of the Merger Agreement (as it may be amended from
time to time) in accordance with Delaware Law, and in favor of each of the other
transactions contemplated by the Merger Agreement;

(ii) against approval of any proposal made in opposition to, or in competition
with, consummation of the Offer, the Merger or any other transactions
contemplated by the Merger Agreement;

 

2



--------------------------------------------------------------------------------

(iii) against any of the following actions (other than those actions that relate
to the Offer, the Merger and any other transactions contemplated by the Merger
Agreement): (A) any merger, consolidation, business combination, sale of assets,
or reorganization of the Company or any of its Subsidiaries, (B) any sale, lease
or transfer of any significant part of the assets of the Company or any of its
Subsidiaries, (C) any reorganization, recapitalization, dissolution, liquidation
or winding up of the Company or any of its Subsidiaries, (D) any material change
in the capitalization of the Company or any of its Subsidiaries, or the
corporate structure of the Company or any of its Subsidiaries, or (E) any other
action that is intended, or could reasonably be expected to, impede, interfere
with, delay, postpone, discourage or adversely affect the Offer, the Merger or
any other transaction contemplated by the Merger Agreement; and

(iv) against any action that would reasonably be expected to result in the
failure of any conditions of the Offer to be satisfied.

(b) From the date hereof until the Expiration Date, in the event that a meeting
of the Company Stockholders is held, Stockholder shall, or shall cause the
holder of record of any Shares on any applicable record date to, appear at such
meeting or otherwise cause the Shares to be counted as present thereat for
purposes of establishing a quorum.

(c) From the date hereof until the Expiration Date, Stockholder shall not enter
into any Contract with any Person to vote or give instructions in any manner
inconsistent with the terms of this Section 3.

(d) STOCKHOLDER HEREBY IRREVOCABLY GRANTS TO AND APPOINTS PAUL A. RICCI AND
THOMAS L. BEAUDOIN, IN THEIR RESPECTIVE CAPACITIES AS OFFICERS OF PARENT, AND
ANY INDIVIDUAL WHO SHALL HEREAFTER SUCCEED TO ANY SUCH OFFICE OF PARENT, AND
EACH OF THEM INDIVIDUALLY, SUCH STOCKHOLDER’S PROXY AND ATTORNEY-IN-FACT (WITH
FULL POWER OF SUBSTITUTION), FOR AND IN THE NAME, PLACE AND STEAD OF SUCH
STOCKHOLDER, TO REPRESENT, VOTE AND OTHERWISE ACT (BY VOTING AT ANY MEETING OF
STOCKHOLDERS OF THE COMPANY, BY WRITTEN CONSENT IN LIEU THEREOF OR OTHERWISE)
WITH RESPECT TO THE SHARES OWNED OR HELD BY SUCH STOCKHOLDER REGARDING THE
MATTERS REFERRED TO IN SECTION 3(a) HEREOF UNTIL THE TERMINATION OF THIS
AGREEMENT, TO THE SAME EXTENT AND WITH THE SAME EFFECT AS SUCH STOCKHOLDER MIGHT
OR COULD DO UNDER APPLICABLE LAW, RULES AND REGULATIONS. THE PROXY GRANTED
PURSUANT TO THIS SECTION 3(d) IS COUPLED WITH AN INTEREST AND SHALL BE
IRREVOCABLE. EACH STOCKHOLDER WILL TAKE SUCH FURTHER ACTION AND WILL EXECUTE
SUCH OTHER INSTRUMENTS AS MAY BE NECESSARY TO EFFECTUATE THE INTENT OF THIS
PROXY. STOCKHOLDER HEREBY REVOKES ANY AND ALL PREVIOUS PROXIES OR POWERS OF
ATTORNEY GRANTED WITH RESPECT TO ANY OF THE SHARES THAT MAY HAVE HERETOFORE BEEN
APPOINTED OR GRANTED WITH RESPECT TO THE MATTERS REFERRED TO IN SECTION 3(a)
HEREOF, AND NO SUBSEQUENT PROXY (WHETHER REVOCABLE OR IRREVOCABLE) OR POWER OF
ATTORNEY SHALL BE GIVEN BY SUCH STOCKHOLDER, EXCEPT AS REQUIRED BY ANY LETTER OF
TRANSMITTAL

 

3



--------------------------------------------------------------------------------

IN CONNECTION WITH THE OFFER. THE PARTIES ACKNOWLEDGE AND AGREE THAT NEITHER
PARENT, NOR ANY OF ITS SUCCESSORS, ASSIGNS, AFFILIATES, SUBSIDIARIES, EMPLOYEES,
OFFICERS, DIRECTORS, STOCKHOLDERS, AGENTS OR OTHER REPRESENTATIVES, SHALL INCUR
ANY LIABILITY TO STOCKHOLDER IN CONNECTION WITH OR AS A RESULT OF ANY EXERCISE
OF THE PROXY GRANTED TO PARENT PURSUANT TO THIS SECTION 3(d), OTHER THAN FOR A
BREACH OF THIS SECTION 3(d). NOTWITHSTANDING THE FOREGOING, THIS PROXY SHALL
TERMINATE UPON TERMINATION OF THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS.

4. Agreement to Tender. Unless the Expiration Date has occurred, Stockholder
shall validly tender (and shall not withdraw) the Shares (including any Shares
acquired by Stockholder after commencement of the Offer) pursuant to and in
accordance with the terms of the Offer. Unless the Expiration Date has occurred,
Stockholder shall, pursuant to and in accordance with the terms and conditions
of the Offer, (a) deliver to the depositary designated in the Offer, (i) a
letter of transmittal with respect to the Shares complying with the terms of the
Offer, (ii) certificates representing the Shares, if applicable, and (iii) all
other documents or instruments required to be delivered pursuant to the terms of
the Offer, and/or (b) instruct its broker or such other person who is the holder
of record of any Shares to tender such Shares in the Offer pursuant to the terms
and conditions of the Offer. Unless the Expiration Date has occurred,
Stockholder shall not tender the Shares into any exchange or tender offer
commenced by a Person other than Parent, Merger Sub or any other Subsidiary of
Parent. Notwithstanding the foregoing, if the Expiration Date occurs due to a
termination of the Merger Agreement pursuant to Article IX thereof after
Stockholder has tendered any Shares in the Offer in accordance with this
Section 4, Stockholder may withdraw any such Shares pursuant to and in
accordance with the terms and conditions of the Offer.

5. Agreement Not to Exercise Appraisal Rights. Stockholder shall not exercise
any rights (including, without limitation, under Section 262 of the DGCL) to
demand appraisal of any Shares that may arise with respect to the Merger.

6. Directors and Officers. Notwithstanding any provision of this Agreement to
the contrary, nothing in this Agreement shall (or shall require Stockholder to
attempt to) limit or restrict Stockholder, as a director or officer of the
Company, or any designee of Stockholder who is a director or officer of the
Company, from acting in such capacity or voting in such Person’s sole discretion
on any matter in such capacity (it being understood that this Agreement shall
apply to Stockholder solely in Stockholder’s capacity as a holder of Company
Securities).

7. No Ownership Interest. Nothing contained in this Agreement shall be deemed to
vest in Parent or Merger Sub any direct or indirect ownership or incidence of
ownership of or with respect to any Company Securities. All rights, ownership
and economic benefits of and relating to the Company Securities shall remain
vested in and belong to Stockholder, and neither Parent nor Merger Sub shall
have authority to manage, direct, superintend, restrict, regulate, govern, or
administer any of the policies or operations of the Company or exercise any
power or authority to direct Stockholder in the voting of any of the Company
Securities, except as otherwise provided herein.

 

4



--------------------------------------------------------------------------------

8. Representations and Warranties of Stockholder. Stockholder hereby represents
and warrants to Parent and Merger Sub as of the date hereof that:

(a) Power; Binding Agreement. Stockholder has all requisite power and authority
to execute and deliver this Agreement, to perform Stockholder’s obligations
hereunder and to consummate the transactions contemplated hereby. In the event
that Stockholder is, or any of Stockholder’s Company Securities are held by, a
Person that is not an individual, the execution, delivery and performance by
such Person of this Agreement, the performance by such Person of its obligations
hereunder and the consummation by such Person of the transactions contemplated
hereby have been duly and validly authorized by such Person and no other actions
or proceedings on the part of such Person are necessary to authorize the
execution and delivery by it of this Agreement, the performance by such Person
of its obligations hereunder or the consummation by such Person of the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by Stockholder, and, assuming this Agreement constitutes a legally
valid and binding obligation of Parent and Merger Sub, constitutes a legally
valid and binding obligation of Stockholder, enforceable against Stockholder in
accordance with its terms except as the same may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar Laws now or hereafter in
effect relating to creditors’ rights generally and subject to general principles
of equity. If Stockholder is married, and any of the Company Securities
constitute community property or otherwise need spousal or other approval for
this Agreement to be legally valid and binding, this Agreement has been duly
authorized, executed and delivered by, and constitutes the legally valid and
binding obligation of, Stockholder’s spouse, enforceable in accordance with its
terms except as the same may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Laws now or hereafter in effect relating
to creditors’ rights generally and subject to general principles of equity.

(b) No Conflicts. Except as set forth in the Merger Agreement, no Consent or
permit of any Governmental Authority is necessary for the execution by
Stockholder of this Agreement, the performance by Stockholder of its obligations
hereunder and the consummation by Stockholder of the transactions contemplated
hereby. None of the execution and delivery by Stockholder of this Agreement, the
performance by Stockholder of its obligations hereunder or the consummation by
Stockholder of the transactions contemplated hereby will (i) in the event that
Stockholder is, or any of Stockholder’s Company Securities are held by, a Person
that is not an individual, conflict with or result in any breach of any
organizational documents applicable to such Person, (ii) result in a violation
or breach of, or constitute (with or without notice or lapse of time or both) a
default (or give rise to any third party right of termination, cancellation,
material modification or acceleration) under any of the terms, conditions or
provisions of any material Contract or obligation of any kind to which
Stockholder is a party or by which Stockholder or any of Stockholder’s
properties or assets may be bound, or (iii) violate any Law applicable to
Stockholder or any of Stockholder’s properties or assets.

(c) Ownership of Company Securities. Stockholder (i) is the Beneficial Owner of
the Company Securities as indicated on the signature page to this Agreement, all
of which are free and clear of any Liens, (except any Liens arising under
securities Laws or arising hereunder), and (ii) does not own, beneficially or
otherwise, any Company Securities other than the Company Securities indicated on
the signature page to this Agreement.

 

5



--------------------------------------------------------------------------------

(d) Voting Power. Stockholder has or will have sole voting power, sole power of
disposition, sole power to issue instructions with respect to the matters set
forth herein, and sole power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of the Shares, with no limitations,
qualifications or restrictions on such rights, subject to applicable federal
securities laws, the transfer restrictions described in Section 4.4(d) of the
Company Disclosure Schedule with respect to Shares that are Company Restricted
Stock and were issued pursuant to such Contracts, and the terms of this
Agreement. Notwithstanding anything in this Agreement to the contrary, nothing
herein shall require Stockholder to exercise any Company Options.

(e) No Finder’s Fees. Except as contemplated by the Merger Agreement, no broker,
investment banker, financial advisor or other person is entitled to any
broker’s, finder’s, financial adviser’s or other similar fee or commission in
connection with the transactions contemplated by the Merger Agreement or this
Agreement based upon arrangements made by or on behalf of Stockholder.

(f) Reliance by Parent. Stockholder understands and acknowledges that Parent is
entering into the Merger Agreement in reliance upon Stockholder’s execution and
delivery of this Agreement.

9. Representations and Warranties of Parent and Merger Sub. Parent and Merger
Sub hereby represent and warrant to Stockholder as of the date hereof that:

(a) Power; Binding Agreement. Parent and Merger Sub each have all requisite
power and authority to execute and deliver this Agreement, to perform each of
their respective obligations hereunder and to consummate the transactions
contemplated hereby. The execution, delivery and performance by Parent and
Merger Sub of this Agreement, the performance by Parent and Merger Sub of their
respective obligations hereunder and the consummation by Parent and Merger Sub
of the transactions contemplated hereby have been duly and validly authorized by
each of Parent and Merger Sub and no other actions or proceedings on the part of
Parent and Merger Sub are necessary to authorize the execution and delivery by
them of this Agreement, the performance by Parent and Merger Sub of their
respective obligations hereunder or the consummation by Parent and Merger Sub of
the transactions contemplated hereby. This Agreement has been duly executed and
delivered by Parent and Merger Sub, and, assuming this Agreement constitutes a
legally valid and binding obligation of Stockholder, constitutes a legally valid
and binding obligation of Parent and Merger Sub, enforceable against each of
them in accordance with its terms except as the same may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar Laws now or
hereafter in effect relating to creditors’ rights generally and subject to
general principles of equity.

(b) No Conflicts. Except as set forth in the Merger Agreement, no Consent of any
Governmental Authority is necessary for the execution by Parent or Merger Sub of
this Agreement, the performance by Parent and Merger Sub of their respective
obligations hereunder and the consummation by Parent and Merger Sub of the
transactions contemplated hereby. None of the execution and delivery by Parent
and Merger Sub of this Agreement, the performance by Parent and Merger Sub of
their respective obligations hereunder or the consummation by Parent and Merger
Sub of the transactions contemplated hereby will (i) conflict with or result in
any

 

6



--------------------------------------------------------------------------------

breach of any organizational documents applicable to Parent or Merger Sub,
(ii) result in a violation or breach of, or constitute (with or without notice
or lapse of time or both) a default (or give rise to any third party right of
termination, cancellation, material modification or acceleration) under any of
the terms, conditions or provisions of any material Contract or obligation to
which Parent or Merger Sub is a party or by which Parent or Merger Sub or any of
Parent’s or Merger Sub’s properties or assets may be bound, or (iii) violate any
Law applicable to Parent or Merger Sub or any of Parent or Merger Sub’s
properties or assets, except in each case under clauses (ii) and (iii), where
such violation, breach or default would not, individually or in the aggregate,
have a Parent Material Adverse Effect.

10. Disclosure. Stockholder hereby authorizes Parent to publish and disclose in
(a) documents and schedules filed with the Securities and Exchange Commission,
and (b) to the extent Stockholder consents in writing to any such publication or
disclosure (which consent shall not be unreasonably withheld, conditioned or
delayed), any press release or other disclosure document that Parent determines
to be necessary or desirable in connection with the Offer, the Merger and any
transactions related thereto, Stockholder’s identity and ownership of Company
Securities and the nature of Stockholder’s commitments, arrangements and
understandings under this Agreement and agrees promptly to give to Parent any
information it may reasonably require for the preparation of any such disclosure
documents. Stockholder agrees promptly to notify Parent of any required
corrections with respect to any written information supplied by it specifically
for use in any such disclosure document, if and to the extent that any shall
have become false or misleading in any material respect.

11. Further Assurances. Subject to the terms and conditions of this Agreement,
Stockholder shall use commercially reasonable efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things reasonably
necessary to fulfill Stockholder’s obligations under this Agreement.

12. Legending of Shares. If so requested by Parent, Stockholder agrees that the
Shares shall bear a legend stating that they are subject to this Agreement.

13. Merger Agreement. Stockholder hereby acknowledges receipt of, and has had an
opportunity to read and understand, and consult with independent counsel
concerning, the Merger Agreement (including all exhibits and schedules thereto).

14. Termination. This Agreement shall terminate and shall have no further force
or effect as of the Expiration Date. Notwithstanding the foregoing, nothing set
forth in this Section 14 or elsewhere in this Agreement shall relieve any party
or parties hereto, as applicable, from liability for any willful breach of, or
fraud in connection with, this Agreement.

15. Miscellaneous.

(a) Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void

 

7



--------------------------------------------------------------------------------

or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the economic, business and
other purposes of such void or unenforceable provision.

(b) Assignment. No party may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other parties. Subject to the preceding sentence, this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

(c) Amendments. Subject to Law and subject to the other provisions of this
Agreement, this Agreement may be amended by the parties hereto at any time by
execution of an instrument in writing signed on behalf of each of the parties
hereto.

(d) Extension; Waiver. At any time and from time to time prior to the Expiration
Date, any party or parties hereto may, to the extent legally allowed and except
as otherwise set forth herein, (i) extend the time for the performance of any of
the obligations or other acts of the other party or parties hereto, as
applicable, (ii) waive any inaccuracies in the representations and warranties
made to such party or parties hereto contained herein or in any document
delivered pursuant hereto and (iii) waive compliance with any of the agreements
or conditions for the benefit of such party or parties hereto contained herein.
Any agreement on the part of a party or parties hereto to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party or parties, as applicable. Any delay in exercising any
right under this Agreement shall not constitute a waiver of such right.

(e) Specific Performance; Injunctive Relief. The parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent actual or threatened breaches of this
Agreement and to enforce specifically the terms and provisions hereof in any
court of the United States or any state having jurisdiction, this being in
addition to any other remedy to which they are entitled at law or in equity. The
parties waive, in connection with any action for specific performance or
injunctive relief, the defense of adequacy of a remedy at law.

(f) Other Remedies. Except as otherwise provided herein, any and all remedies
herein expressly conferred upon a party will be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy.

(g) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial messenger or
overnight or same-day courier service of national reputation (including U.S.
Postal Service overnight delivery) to the parties at the following addresses (or
at such other address for a party as shall be specified by like notice);
provided, however, that notices sent by mail will not be deemed given until
received:

If to Parent to:

Nuance Communications, Inc.

1 Wayside Road

Burlington, MA 01803

Attention: Senior Vice President Corporate Development

 

8



--------------------------------------------------------------------------------

Attention:

with a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

1700 K Street, NW

Washington, DC 2006

Attention:      Robert Sanchez, Esq.

If to Stockholder to:

To the address for notice set forth the signature page hereto.

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

233 S. Wacker Drive, Suite 5800

Chicago, IL 60606

Attention:      Mark D. Gerstein, Esq.

(h) No Third Party Beneficiaries. Each of Parent and Stockholder hereby agrees
that their respective representations, warranties and covenants set forth herein
are solely for the benefit of the other parties hereto, in accordance with and
subject to the terms of this Agreement, and this Agreement is not intended to,
and does not, confer upon any Person other than the parties hereto any rights or
remedies hereunder.

(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law thereof.

(j) Consent to Jurisdiction. Each of the parties hereto irrevocably consents to
the exclusive jurisdiction and venue of any state court located within New
Castle County, State of Delaware in connection with any matter based upon or
arising out of this Agreement or the transactions contemplated hereby, agrees
that process may be served upon them in any manner authorized by the laws of the
State of Delaware for such persons and waives and covenants not to assert or
plead any objection which they might otherwise have to such jurisdiction, venue
and process. Each party hereto hereby agrees not to commence any legal
proceedings relating to or arising out of this Agreement or the transactions
contemplated hereby (including the Offer and the Merger) in any jurisdiction or
courts other than as provided herein.

 

9



--------------------------------------------------------------------------------

(k) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT HEREOF.

(l) Entire Agreement. This Agreement and the Merger Agreement, together with the
documents and instruments and other agreements among the parties hereto as
contemplated by or referred to herein, constitute the entire agreement among the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof.

(m) Certain Interpretations.

(i) Unless otherwise indicated, all references herein to Sections shall be
deemed to refer to Sections of this Agreement.

(ii) Unless otherwise indicated, the words “include,” “includes” and
“including,” when used herein, shall be deemed in each case to be followed by
the words “without limitation.”

(iii) Unless otherwise indicated, the term “or” shall not be deemed to be
exclusive.

(iv) Unless otherwise indicated, the words “hereof,” “herein” and “hereunder”
and words of similar import, when used in this Agreement, refer to this
Agreement as a whole and not to any particular provision of this Agreement.

(v) The headings set forth in this Agreement are for convenience of reference
purposes only and shall not affect or be deemed to affect in any way the meaning
or interpretation of this Agreement or any term or provision hereof.

(vi) When reference is made herein to a Person, such reference shall be deemed
to include (i) all direct and indirect Subsidiaries of such Person and (ii) any
of its successors and permitted assigns, in each case, unless otherwise
indicated or the context otherwise requires.

(vii) Unless otherwise specifically provided, all references in this Agreement
to “Dollars” or “$” shall mean means United States Dollars.

(viii) As used in this Agreement, the singular or plural number shall be deemed
to include the other whenever the context so requires.

(ix) As used in this Agreement, (i) the masculine gender shall include the
feminine and neuter genders, (ii) the feminine gender shall include the
masculine and neuter genders and (iii) the neuter gender shall include masculine
and feminine genders, in each case, whenever the context so requires.

 

10



--------------------------------------------------------------------------------

(x) Unless otherwise indicated or the context otherwise requires, references in
this Agreement to any agreement, instrument, statute, rule or regulation are to
the agreement, instrument, statute, rule or regulation as amended, modified,
supplemented or replaced from time to time (and, in the case of statutes,
include any rules and regulations promulgated under said statutes) and to any
section of any statute, rule or regulation including any successor to said
section.

(xi) All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.

(xii) The parties hereto agree that they have been represented by counsel during
the negotiation and execution of this Agreement and, therefore, waive the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.

(n) Expenses. All fees and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
the expenses, whether or not the Offer and the Merger are consummated.

(o) Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart.

[Remainder of Page Intentionally Left Blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed to be effective as of the date first above written.

 

NUANCE COMMUNICATIONS, INC. By:  

 

Name:  

 

Title:  

 

TOWNSEND MERGER CORPORATION By:  

 

Name:  

 

Title:  

 

(SIGNATURE PAGE TO TENDER AND VOTING AGREEMENT)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed to be effective as of the date first above written.

 

STOCKHOLDER:

 

(Name of Entity, if an entity)

 

By:  

 

Name:  

 

Title:  

 

Address:  

 

 

Facsimile:  

 

Shares that are Beneficially Owned:

 

                     Company Shares                      Company Shares issuable
upon exercise of Company Options

(SIGNATURE PAGE TO TENDER AND VOTING AGREEMENT)



--------------------------------------------------------------------------------

SPOUSAL CONSENT

The undersigned represents that the undersigned is the spouse of Stockholder and
that the undersigned is familiar with the terms of the Tender and Voting
Agreement (the “Agreement”), entered into as of March 6, 2012, by and between
Nuance Communications, Inc., Townsend Merger Corporation and the undersigned’s
spouse (“Stockholder”). The undersigned hereby agrees that the interest of
Stockholder in all property which is the subject of such Agreement shall be
irrevocably bound by the terms of such Agreement and by any amendment,
modification, waiver or termination signed by Stockholder. The undersigned
further agrees that the undersigned’s community property interest in all
property which is the subject of such Agreement shall be irrevocably bound by
the terms of such Agreement, and that such Agreement shall be binding on the
executors, administrators, heirs and assigns of the undersigned. The undersigned
further authorizes Stockholder to amend, modify or terminate such Agreement, or
waive any rights thereunder, and that each such amendment, modification, waiver
or termination signed by Stockholder shall be binding on the community property
interest of undersigned in all property which is the subject of such Agreement
and on the executors, administrators, heirs and assigns of the undersigned, each
as fully as if the undersigned had signed such amendment, modification, waiver
or termination.

 

Dated:                      , 2012     SPOUSE:     Signature:  

 

    Print name:  

 

(SIGNATURE PAGE TO SPOUSAL CONSENT)